

115 HR 1499 IH: Remedies for Refusal of Repatriation Act
U.S. House of Representatives
2017-03-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1499IN THE HOUSE OF REPRESENTATIVESMarch 10, 2017Mr. Courtney (for himself and Mr. Woodall) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide penalties for countries that systematically and unreasonably refuse or delay
			 repatriation of certain nationals, and for other purposes.
	
 1.Short titleThis Act may be cited as the Remedies for Refusal of Repatriation Act. 2.DefinitionsIn this Act:
 (1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Foreign Relations of the Senate;
 (B)the Committee on Homeland Security and Governmental Affairs of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Foreign Affairs of the House of Representatives; (E)the Committee on Homeland Security of the House of Representatives; and
 (F)the Committee on the Judiciary of the House of Representatives. (2)Crime of violenceThe term crime of violence has the meaning given that term in section 16 of title 18, United States Code.
 (3)FelonyThe term felony means— (A)a crime classified as a felony in the convicting jurisdiction, excluding State or local offenses for which an essential element was the alien’s immigration status; or
 (B)in the case of an offense under section 276 of the Immigration and Nationality Act (8 U.S.C. 1326), or other Federal immigration-related offense that the Secretary may designate by regulation, an offense for which the term of imprisonment imposed on the defendant exceeded 1 year.
				3.Remedies for systematic refusal of repatriation
 (a)Criteria for systematic refusal or delayNot later than 60 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish procedures for determining whether the government of a foreign country systematically and unreasonably refuses or delays the repatriation of nationals of such country who—
 (1)have been ordered removed from the United States; and (2) (A)have been convicted of a felony;
 (B)have been convicted of a crime of violence; or (C)are a threat to national security or public safety.
 (b)Requirements for inclusion on refusal or delay listA country shall be deemed to systematically and unreasonably refuse or delay the repatriation of its nationals if—
 (1)the country refuses— (A)to repatriate an individual described in subsection (a) who has been ordered removed notwithstanding the designation of such country as the place to which the individual is to be removed by the United States under section 241(b) of the Immigration and Nationality Act (8 U.S.C. 1231(b)); and
					(B)
 (i)to secure and analyze all documents within its control that could tend to identify the nationality of such individual; or
 (ii)to ensure that a government official capable of determining that such individual is a national of such country interviews such individual and, if additional evidence is needed, such individual’s family; or
 (2)other factors indicate that the country systematically and unreasonably refuses or delays the repatriation of nationals of such country who are described in subsection (a) and have been ordered removed to such country by the United States.
 (c)Notification requirementsUpon determining that a country systematically and unreasonably refuses or delays repatriation of its nationals—
 (1)the Secretary of Homeland Security shall notify the Secretary of State of such determination in writing not later than 5 days after such determination; and
 (2)the Secretary of State and the Secretary of Homeland Security shall— (A)meet concurrently with representatives of the foreign government in the United States and in the foreign country about such determination; and
 (B)notify such representatives that the United States may discontinue issuance of visas to nationals of such country under section 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253(d)).
 (d)Discontinuance of visasIn furtherance of section 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253) and except as provided under subsection (e), if a country described in subsection (c) continues to systematically and unreasonably refuse or delay the repatriation of its nationals described in subsection (a) after receiving notification under subsection (c)(2)(B)—
 (1)the Secretary of Homeland Security shall notify the Secretary of State that the country meets the criteria described in section 243(d) of the Immigration and Nationality Act (8 U.S.C. 1253(d)); and
 (2)the Secretary of State shall discontinue the issuance of visas in accordance with such section. (e)ExceptionIf the Secretary of Homeland Security determines that it is not in the interests of the United States to discontinue the issuance of visas to nationals of a country described in subsection (d), the Secretary of Homeland Security shall submit to the appropriate committees of Congress a report documenting the reasons for such determination.
 (f)Public dissemination of informationThe Secretary of Homeland Security and the Secretary of State shall list countries that systematically and unreasonably refuse or delay repatriation of their nationals described in subsection (a) on the Web sites of their respective departments.
 (g)Reports to CongressNot later than March 1 of each year, the Secretary of Homeland Security and the Secretary of State shall jointly submit to the appropriate committees of Congress a report that—
 (1)identifies the countries that met the criteria developed pursuant to subsection (a) in the previous calendar year;
 (2)describes the actions taken by the Secretary of Homeland Security and the Secretary of State after determining that a country met the criteria developed pursuant to subsection (a);
 (3)identifies the countries included in the notifications described in subsections (c) and (d) and the actions taken by the Secretary of State as a result of such notifications;
 (4)identifies the countries that do not meet the criteria described in subsection (b), but have refused or delayed the repatriation of their nationals; and
 (5)describes the actions taken by the Secretary of Homeland Security and the Secretary of State with respect to the countries described in paragraph (4).
				